                Case 2:20-cv-01052-RSM Document 11 Filed 10/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   LINDA A. BOOBER,                                      Civil No. 2:20-CV-01052-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including November 2, 2020, to file a response to

18   Plaintiff’s Complaint, including the certified administrative record. The certified administrative

19   record shall be filed within ten days of its availability to the Office of the General Counsel, if it

20   can be filed earlier than the aforementioned date.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1         ORDER - [2:20-CV-01052-RSM]
               Case 2:20-cv-01052-RSM Document 11 Filed 10/05/20 Page 2 of 2



 1
              DATED this 5th day of October, 2020.
 2

 3

 4

 5                                               RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10   Presented by:

11   s/ Benjamin J. Groebner
     BENJAMIN J. GROEBNER
12   Special Assistant United States Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-2494
15   Fax: (206) 615-2531
     benjamin.groebner@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-01052-RSM]
